EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Atkinson on 5/18/2021.
Cancel claim 20.

The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed transparent OLED device including a slit or an insulating layer is formed between the reflective electrode and the transparent electrode as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.

Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991	
		
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991